Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s remarks received on December 16, 2021.
3.	Claims 1-24 are pending in this application.
Terminal Disclaimer
4.	The terminal disclaimer filed on December 19,2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,875,469 B2  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
5.	Claims 1-24 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 16 and 20 have been found allowable because the prior art of record Bingle et al. (US 2006/0171704 A1) and De Paschoal (US 2014/0176717 A1) fails to teach or reasonable suggest the features of:
”wherein the first end portions have a thickness that is less than a thickness of the second end portions of the electrical connector elements”, along with all the other limitations.
Dependent claims 2-15, 17-19 and 21-24 are allowed by virtue of their dependency to the independent claims 1, 16 and 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/Ana Picon-Feliciano/Examiner, Art Unit 2482   


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482